Citation Nr: 0431662	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from April 1971 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Providence, 
Rhode Island, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder.

The record shows that in March 2004 the veteran, through his 
representative. submitted additional VA medical records.  A 
waiver of initial RO review of the new material has also been 
submitted, and hence the evidence will be considered in this 
decision.  38 C.F.R. § 20.1304 (2003).  


FINDINGS OF FACT

1.  Appellant has been diagnosed with PTSD.

2.  Appellant's claimed in-service stressor is not related to 
combat.

3.  There is no credible supporting evidence that the claimed 
in-service stressors occurred.

4.  An acquired psychiatric disorder was not shown during 
service.  


CONCLUSION OF LAW

It has not been shown by competent credible evidence that 
appellant has PTSD that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c),(f), 4.125 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, and amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the preadjudication notice was provided prior 
to the August 2002 rating decision.  

In the November 2002 Statement of the Case, the RO provided 
the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
60 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claims, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.




I.  Factual Background

A review of the service medical records shows that the in 
December 1971 the veteran was diagnosed with situational 
reaction.  At the time he was incarcerated and awaiting court 
martial for robbery, assault, and sodomy.  The veteran was 
sentenced to confinement at hard labor for 12-months.  
Thereafter, he was persistent in his request to return to 
duty.  His personality profile was within normal limits and 
there was no evidence of neurosis or psychosis.  The veteran 
was seen with complaints of fatigue in November 1972 due to 
the death of a family member.  

The appellant asserts that while stationed in Portugal, 
following a bar brawl he was chased by some "locals" and he 
feared for his life.  He also witnessed a friend knocked off 
the ship by a plane crash landing aboard an aircraft carrier.  
He asserts that these incidents have caused him to suffer 
persistent nightmares, and thus serves as the in- service 
stressors supporting his claim for service connection for 
PTSD.

There is no documentation in the service medical record of 
the psychological trauma that appellant described.  
Appellant's separation physical examination does not note the 
presence of a mental or nervous disorder at the time of his 
discharge from the Navy.  

The veteran was accorded a VA PTSD examination in May 2002.  
He reported that he served as an engine man on an aircraft 
carrier.  He reported having two traumatic events during 
active service.  The first involved a friend "being knocked 
off of the aircraft carrier by a plane during a landing 
mishap."  He recalled a fire on the deck and hearing the 
crash but he sustained no injuries.  The second incident 
involved a bar fight in Portugal that escalated into a mob 
fight.  He reportedly was chased by a mob but made it back to 
the ship safely.  A friend reportedly sustained multiple 
injuries including a fractured skull during the mob fight.  
He described intrusive thoughts regarding both incidents and 
nightmares of being knocked over the side of the ship and 
being chased.  He expressed distress at the exposure of 
symbolic events and cues.  He reported startled responses to 
loud noises.  

The examiner indicated a review of the claims folder was 
conducted.  She reported that the file contained no 
verification of the reported in-service stressors.  She 
stated that he did not meet the full criteria for PTSD and 
the stressors that he reported were not verified and not 
verifiable through the claims folder and medical records.  
The veteran's diagnostic picture was complicated by a 
probable substance induced cognitive disorder.  Whether 
symptoms of depression were substance induced or the result 
of a major depressive disorder was not clear because there 
had not been a consistent period of abstinence from drugs and 
alcohol.  The diagnoses were depression, not otherwise 
specified; cognitive disorder, not otherwise specified; 
alcohol dependence; and other psychoactive substance induced 
organic mental disorder.  

VA treatment records dated from February 2002 to January 2004 
show diagnosis and treatment for PTSD.   

Requests for more specific information concerning the claimed 
stressors have not resulted in the receipt of information 
which could be used to verify the reported stressor.

II.  Legal Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2003).  In this case, the Board notes 
the diagnosis of PTSD provided in the VA treatment records; 
however, for service connection, there must also be an in-
service stressor and medical evidence of a link between that 
stressor and the claimant's PTSD.

When, as here, the claimed stressors are not related to 
combat, the veteran's lay statements, alone and 
unsubstantiated; will not be enough to establish the 
occurrence of the alleged stressors.  Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  In such cases, the record must contain service 
records or other corroborative evidence that substantiates 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

VA is obligated to obtain relevant records pertaining to a 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnished 
sufficient evidence to locate those records.  38 U.S.C.A. § 
5103A(b)(3)(c)(1) (West 2002).  In this case, in the March 
2002 letter to the veteran VA requested a complete and 
detailed description of the specific traumatic incidents, 
which produced the stress that resulted in PTSD.  He was 
informed that without specific names, dates, and places a 
meaningful search could not be conducted.  Generalizations 
and anecdotal accounts were not acceptable.  Dates and places 
the incidents occurred, unit assignment and names of any 
friends who died during the traumatic events and reports of 
treatment for the condition since service.  To date, the 
veteran has not responded to the request.  Therefore, the 
only accounts of the claimed stressors are the uncorroborated 
account of the appellant himself.  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Indeed, the 
Board may not accept a veteran's uncorroborated account of 
his in-service stressors as evidence supporting a claim for 
PTSD if the claimed stressor is not related to combat.  See 
Moreau, Dizoglio, West (Carlton), Zarycki, above.  The Board 
accordingly finds that the claimed in-service stressors have 
not been verified and that appellant's reported PTSD has not 
been shown to be service connected.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of- 
the-doubt rule accordingly does not apply.


ORDER

Entitlement to service connection for PTSD is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



